DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Ex parte Quayle responsive to the reply filed on 03/29/2022.
Claims 1, 4 and 6 have been amended. 
Claims 2 and 15-24 have been canceled. 
Claims 25-32 were added. 
Claims 1, 3-14 and 25-32 are pending.
Amended specification and replacement drawings to Figs. 1-4D were filed for entry.

Information Disclosure Statement
The information disclosure statement filed 03/29/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copies were filed for foreign patent documents to CN-113662314A and EP-3629820A2, to documents listed in the “Other Documents – Non Patent Literature Documents” section of the IDS pertaining to Chinese Application Serial Nos. 201880048164.8; 201880048175.6; and 201880048319.8.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

In the Drawings -
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: housing structure (100).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the Specification -
The disclosure is objected to because of the following informalities:
Paragraph [0069], line 4 “the power spring 435” should be - - the power spring 430 - -.  
Appropriate correction is required.

Re. Claim Objections -
Claims 1, 3, 7, 8, 14, 25, 26, 29 and 32 are objected to because of the following informalities:  

In claim 1, line 10, “the planetary gear” should be - - a planet gear - -.
In claim 1, line 11, “a planet gear” should be - - the planet gear - -.
In claim 1, line 12, “the planetary gear” should be - - the planet gear - -.
In claim 1, line 14, “the ring gear” should be - - the rotating ring gear - -.
In claim 1, line 15, “the ring gear” should be - - the rotating ring gear - -.
In claim 3, line 2, “each planetary gear” should be - - each of the planet gear - -.
In claim 7, line 2, “the ring gear” should be - - the rotating ring gear - -.
In claim 8, line 15, “the ring gear” should be - - the rotating ring gear - -.
In claim 14, line 2, “the bearing” should be - - the sun gear bearing - -.
In claim 25, line 7, “the planetary gear” should be - - the planet gear - -.
In claim 25, line 10, “the ring gear” should be - - the rotating ring gear - -.
In claim 25, line 11, “the ring gear” should be - - the rotating ring gear - -.
In claim 26, line 3, “the ring gear” should be - - the rotating ring gear - -.
In claim 29, line 10, “the planetary gear” should be - - the planet gear - -.
In claim 29, line 12, “the ring gear” should be - - the rotating ring gear - -.
In claim 29, line 13, “the ring gear” should be - - the rotating ring gear - -.
In claim 32, line 2, “the bearing” should be - - the sun gear bearing - -.
Appropriate correction is required.
REASONS FOR ALLOWANCE
Claims 1, 3-14 and 25-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the sun gear including: an outer set of teeth engaged with the shaft and driven thereby; and  an inner set of teeth driven to rotate coaxially with the outer set of teeth, the planetary gear engaged with and driven by the inner set of teeth.
Regarding claim 25, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a ring gear bearing engaged with the rotating ring gear.
Regarding claim 29, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a pair of plates surrounding the planet gear; and a pin extending through the planet gear and the pair of plates to retain the planet gear between the pair of plates, the planet gear rotatable about the pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 10, filed 03/29/2022, with respect to claims 1 and 3 have been fully considered and are persuasive.  The rejections of claims 1 and 3 have been withdrawn. 
EXAMINER’S COMMENT
In view of applicant’s amendments to the drawings, specification and claims submitted in the reply filed on 03/29/2022, the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.
Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677